749 N.W.2d 741 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Doretha Denise BRAY, Defendant, and
You Walk Bail Bond Agency, Inc., Appellant.
Docket No. 136006. COA No. 271042.
Supreme Court of Michigan.
June 11, 2008.
On order of the Court, the application for leave to appeal the November 29, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgments of the Court of Appeals and the Oakland Circuit Court, and we REMAND this case to the circuit court for reconsideration of appellant's motion to set aside the bond forfeiture judgment under the standards set forth in MCL 765.28(2) and MCL 600.4835.
We do not retain jurisdiction.